Citation Nr: 0817526	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  98-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for left testicle 
hydrocele.

3.  Entitlement to service connection for a left thigh 
disability. 

4.  Entitlement to service connection for left knee 
prepatellar bursitis. 

5.  Entitlement to service connection for herpes simplex.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a L5 fracture. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder bursitis.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
June 1988 and from December 1992 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for bronchitis, left testicle hydrocele, a left thigh 
disability, left knee prepatellar bursitis, and herpes 
simplex.  The RO also granted service connection and assigned 
separate 10 percent ratings for residuals of a L5 fracture 
and for right shoulder bursitis, both effective November 17, 
1997.  Thereafter, the veteran perfected an appeal as to the 
initial evaluations assigned for his service-connected lumbar 
spine and right shoulder disabilities as well as the denials 
of service connection.

The issues of entitlement to service connection for herpes 
simplex, entitlement to an initial evaluation in excess of 10 
percent for residuals of a L5 fracture, and entitlement to an 
initial evaluation in excess of 10 percent for right shoulder 
bursitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 2005 statement, received prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran's representative that a 
withdrawal of the appeal for the matter of entitlement to 
service connection for bronchitis was requested by the 
veteran.

3.  In a May 2005 statement, received prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran's representative that a 
withdrawal of the appeal for the matter of entitlement to 
service connection for left testicle hydrocele was requested 
by the veteran.

4.  There is no current diagnosis of a left thigh disability.

5.  There is no current diagnosis of any left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for bronchitis have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matter of entitlement to service 
connection for left testicle hydrocele have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  A left thigh disability was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2007).

4.  Left knee prepatellar bursitis was not incurred in or 
aggravated by during active military service and incurrence 
of arthritis of the knee may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
left thigh disability and for left knee prepatellar bursitis 
were received in November 1997.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in July 2002, June 2003, and December 2003.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in June 2004.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Copies of the veteran's service treatment records submitted 
by the veteran and all relevant private and VA treatment 
records pertaining to his claimed disabilities have been 
obtained and associated with his claims file.  He has also 
been provided with multiple VA medical examinations to 
address the current nature and extent of his claimed left 
thigh and left knee disabilities.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Withdrawal of Service Connection Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).

In this case, it was expressly indicated by the veteran's 
representative that the veteran withdrew his appeal 
concerning the matters of entitlement to service connection 
for bronchitis and for left testicle hydrocele in a May 2005 
statement of record.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning these issues, 
and the veteran's appeal of these issues is dismissed without 
prejudice.

Entitlement to Service Connection for Left Thigh and Left 
Knee Disabilties

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact. The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently suffers left thigh and 
left knee conditions as a result of his active military 
service.  Considering the claims in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claims.

Evidence of record indicates that the veteran had active 
military service from July 1987 to June 1988 and from 
December 1992 to December 1995.  In addition, 38 U.S.C.A. § 
101(21)(D) (West 2002) provides that service as a cadet at 
the U.S. Military Academy is "active duty".  Although the 
dates of the veteran's service as a Cadet at West Point have 
not been verified, it appears that he had such service from 
1988 to 1992, based on copies of service treatment records 
and the veteran's written statements associated with the 
record.

Copies of the veteran's service treatment records associated 
with the claims file contained records from the Orthopedic 
Clinic at Keller U.S. Army Hospital in West Point, New York.  
A history of low back pain with left buttock and left thigh 
pain was documented in an April 1989 treatment record.  A 
March 1991 treatment note reflects findings of left knee 
prepatellar bursitis and notes that 16 cc (cubic centimeters) 
of bloody fluid was aspirated.  A June 1991 treatment record 
shows complaints of left knee pain.  

In a post-service January 1998 VA joints examination report, 
the veteran indicated that he did no have any problems with 
his knees.  Physical examination findings noted that the 
veteran had full knee range of motion and stability as well 
as a normal left knee joint.  In a July 2003 VA joints 
examination report, the examiner noted that the veteran had 
been diagnosed with prepatellar bursitis but specifically 
indicated that the condition had resolved with no knee pain 
at this time.  Range of motion test findings as well as X-ray 
reports of the left knee were noted to be within normal 
limits.  Diagnoses of resolved left knee prepatellar bursitis 
with left knee within normal limits and left thigh within 
normal limits were listed in the report.  In a July 2003 VA 
muscles examination report, a VA examiner noted that the 
veteran's April 1989 complaints of pain in the left thigh 
muscle had been resolved with no abnormality found in the 
thigh.  In a July 2003 VA spine examination report, the 
examiner indicated that the veteran's left knee prepatellar 
bursitis had resolved and that his left thigh was within 
normal limits. 

In this case, even assuming that the veteran suffered from 
left thigh and left knee disabilities during active service, 
there is no post-service evidence of any diagnosed left thigh 
or left knee disability.  Objective medical findings of 
record have repeatedly failed to find any identifiable left 
thigh or left knee disability.  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110. Hence, in the absence 
of proof of a present left thigh or left knee disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claims for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).

For the foregoing reasons, the claims for service connection 
for left thigh disability and for a left knee disability must 
be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

The appeal for entitlement to service connection for 
bronchitis is dismissed.

The appeal for entitlement to service connection for left 
testicle hydrocele is dismissed.

Entitlement to service connection for a left thigh disability 
is denied. 

Entitlement to service connection for left knee prepatellar 
bursitis is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of service connection for herpes 
simplex, entitlement to an initial evaluation in excess of 10 
percent for residuals of a L5 fracture, and entitlement to an 
initial evaluation in excess of 10 percent for right shoulder 
bursitis is warranted.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
is provided.

As an initial matter, evidence of record indicates that the 
veteran had active military service from July 1987 to June 
1988 and from December 1992 to December 1995.  While 38 
U.S.C.A. § 101(21)(D) (West 2002) provides that service as a 
cadet at the U.S. Military Academy is "active duty" and 
evidence of record indicates that the veteran was a Cadet at 
West Point from 1988 to 1992, the dates of the veteran's 
service as a Cadet have not been verified.  The RO was also 
unsuccessful in obtaining the veteran's service treatment 
records from National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  Copies of some of the veteran's service 
treatment records have been associated with the veteran's 
claims file.  However, the Board notes that additional 
searches still need to be performed.  To ensure that VA has 
met its duty to assist the veteran obtain evidence necessary 
to substantiate his claims, the RO should again contact the 
NPRC to attempt to obtain the veteran's service treatment 
records.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).

In this case, the veteran was afforded VA spine and joints 
examinations in July 2003.  As it has been over four years 
since the last completed VA orthopedic examinations, the 
Board finds that updated medical examinations are necessary 
in assessing the current severity of the veteran's service-
connected lumbar spine and right shoulder disabilities.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the RO indicated that the veteran failed 
to report to a VA examination scheduled in September 2004 for 
service connection for herpes simplex in the October 2004 
SSOC of record.  However, the record clearly indicates that 
the veteran was scheduled for VA skin examination in 
September 2004 and that the examination was cancelled by VA 
because the veteran withdrew his claim.  In view of the 
inconsistent information of record and as the veteran has not 
withdrawn his claim for service connection for herpes 
simplex, the veteran should be afforded one more opportunity 
for a medical examination to ascertain whether the veteran 
has a current skin condition related to his active military 
service.

In view of the foregoing, the Board finds that it is 
necessary obtain additional medical examinations.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims for service 
connection on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
that treated him for his claimed herpes 
simplex and for his service-connected 
lumbar spine and right shoulder 
disabilities since July 2003.  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should contact the NPRC, 
or any other appropriate agency, and 
request verification of the veteran's 
periods of active duty as well as request 
any available service treatment records 
and service personnel records for all 
verified periods of the veteran's active 
service in the U.S. Army from July 1987 
to December 1995.  

In requesting these records, the AMC/RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. The AMC/RO is reminded that 
it should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile. All records and/or responses 
received should be associated with the 
claims file.

4.  Thereafter, the AMC/RO should 
schedule the veteran for a skin 
examination to show the nature and extent 
of his claimed herpes simplex disability.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50 percent probability or greater) 
that the any current herpes simplex was 
incurred in or aggravated by service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for VA orthopedic examination(s) to 
determine the current severity of his 
service-connected lumbar spine and right 
shoulder disabilities.  Prior to any 
scheduled examination(s), the claims 
folder and a copy of this remand must be 
made available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests, studies 
(to include X-rays) and/or consultations 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

With respect to the lumbar spine and the 
right shoulder, the examiner should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


